Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 9 and 16 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 13 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Vivek (US-20140153832-A1, hereinafter simply referred to as Kwatra).

Regarding independent claims 1, 9 and 16, Kwatra teaches:
A method of mixing and matching faces (e.g., FIGS. 3A – 3C of Kwatra) in group digital portraits (e.g., digital images composed of multiple pixels of Kwatra) (See at least Kwatra, ¶ [0002], FIGS. 3A – 3C, "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…") comprising: a camera (e.g., camera of Kwatra); a touch screen (e.g., touchscreen of Kwatra); receiving a user-defined plausible boundary (e.g., bounding box or other designated border in the source image that surrounds the associated face in the source image of Kwatra) about a reference instance of a person in a reference image from a plurality of images (See at least Kwatra, ¶ [0002, 0063], FIGS. 3A – 3C, "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…"), wherein the plurality of images comprises a plurality of instances (e.g., plurality of different source images of Kwatra) of the person and a target image with a target instance of the person (See at least Kwatra, ¶ [0002, 0003, 0063], FIGS. 3A – 3C, "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…"); aligning the target image and the reference image (e.g., the method aligns the selected source portion with the corresponding target image portion in the target image (See also FIG. 5, #504) of Kwatra) (See at least Kwatra, ¶ [0002, 0003, 0063, 0067], FIGS. 3A – 3C, 5; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…"); determining a replacement region (e.g., the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B of Kwatra) based on the user-defined plausible boundary (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…"), which includes the reference instance and target instance of the person, having a boundary passing through consistent pixels (e.g., Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels of Kwatra) in the target image and the reference image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…"); and generating an enhanced image by replacing a reference region from the reference image that corresponds with the replacement region with a target region from the target image that corresponds with the replacement region (e.g., The method replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes of Kwatra) (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…").
Kwatra teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwatra taught in separate embodiments for the desirable and advantageous purpose of allowing a user to perform editing of facial attributes in images while providing realistic and natural results and enabling easier and quicker modification of facial attributes of faces depicted in images, as discussed in Kwatra (See ¶ [0022]); thereby, helping to improve the overall system robustness by allowing a user to perform editing of facial attributes in images while providing realistic and natural results and enabling easier and quicker modification of facial attributes of faces depicted in images.

Regarding dependent claims 2 and 11, Kwatra teaches:
determine the replacement region using a cut-graph algorithm (e.g., Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels of Kwatra) that identifies the boundary from the user-defined plausible boundary by identifying pixels with a maximum consistency and minimal passage across structured objects in the target and reference images (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…").

Regarding dependent claim 3, Kwatra teaches:
identify the target instance of the person based on a user selection of the target instance of the person (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…").

Regarding dependent claim 4, Kwatra teaches:
generate a plurality of aesthetic ratings (e.g., scores of the source facial attributes of Kwatra) for the plurality of instances of the person from the plurality of images (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…"); and select an instance of the person with a highest aesthetic rating as the target instance (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 5, Kwatra teaches:
receive the user-defined plausible boundary about the reference instance of the person by receiving one or more touch gestures on a touch screen (e.g., touchscreen of Kwatra) to select at least a portion of the reference instance of the person (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 6, Kwatra teaches:
wherein: the user-defined plausible boundary defines a region surrounding a head of the person (e.g., FIG. 3B, #324 of Kwatra) in the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); and replacing the reference region from the reference image with the target region from the target image comprises replacing the head of the person in the reference image with the head of the person from the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 7, Kwatra teaches:
wherein: the user-defined plausible boundary defines a region surrounding a head and torso of the person in the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); and replacing the reference region from the reference image with the target region from the target image comprises replacing the head of the person in the reference image with the head and torso of the person from the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 8, Kwatra teaches:
align the target image and the reference image (e.g., the method aligns the selected source portion with the corresponding target image portion in the target image (See also FIG. 5, #504) of Kwatra) by: identifying a first gyroscope data set corresponding to the reference image and a second gyroscope data set corresponding to the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); detecting a first set of feature points within the reference image and a second set of feature points within the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); and applying an image-alignment model from a pixel-adjusted-gyroscope-alignment model and a feature-based-alignment model to align the target image with the reference image based on the first and second gyroscope data sets and one or both of the first and second sets of feature points (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 10, Kwatra teaches:
capture the plurality of images using a burst mode (e.g., batch mode of Kwatra) of the camera (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 12, Kwatra teaches:
wherein using the graph cut algorithm (e.g., Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels of Kwatra) comprises penalizing potential boundaries going through high frequency regions more than potential boundaries going through low frequency areas (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 13, Kwatra teaches:
wherein the at least one processor is further configured to cause the system to align the target image and the reference image (e.g., the method aligns the selected source portion with the corresponding target image portion in the target image (See also FIG. 5, #504) of Kwatra) by: selecting an image-alignment model from a pixel-adjusted-gyroscope-alignment model and a feature-based-alignment model (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); and applying the selected image-alignment model to the target image and the reference image to determine an alignment between the target image and the reference image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 17, Kwatra teaches:
receiving the user-defined plausible boundary about the reference instance of the person by receiving one or more touch gestures on a touch screen to select at least a portion of the reference instance of the person (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 18, Kwatra teaches:
wherein: the user-defined plausible boundary defines a region surrounding a head of the person in the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); and replacing the reference region from the reference image with the target region from the target image comprises replacing the head of the person in the reference image with the head of the person from the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 19, Kwatra teaches:
wherein: the user-defined plausible boundary defines a region surrounding a head and torso of the person in the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); and replacing the reference region from the reference image with the target region from the target image comprises replacing the head of the person in the reference image with the head and torso of the person from the target image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Regarding dependent claim 20, Kwatra teaches:
receiving a second user-defined plausible boundary about a reference instance of a second person (e.g., blocks can occur multiple times, in a different order, and/or at different times in the methods of Kwatra) in the reference image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); determining a second replacement region based on the second user-defined plausible boundary, which includes the reference instance of the second person and a second target instance of the second person (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]), having a second boundary passing through consistent pixels in the target image and the reference image (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]); and generating an updated enhanced image by replacing a second reference region from the reference image that corresponds with the second replacement region with a second target region (e.g., blocks can occur multiple times, in a different order, and/or at different times in the methods of Kwatra) from the target image that corresponds with the second replacement region (See at least Kwatra, ¶ [0002, 0003, 0063, 0067, 0068, 0074], FIGS. 3A – 3C, 5, 6; "…The method searches stored data associated with a plurality of different source images depicting the face and finds one or more matching facial attributes in the stored data that match the one or more desired facial attributes…replaces one or more target image portions in the target image with the one or more portions of the source images associated with the matching facial attributes…", "…The stored data can include a plurality of source facial attributes for each of the source images and a score for each of the source facial attributes…", "…for example, the referenced source image portion depicts the particular face associated with the determined facial attribute. For example, the reference can be a bounding box or other designated border in the source image that surrounds the associated face in the source image. In one example, a source image that depicts multiple faces can have a set of facial attributes for each of those faces…", "…the method aligns the selected source portion with the corresponding target image portion in the target image…", "…the target image includes a target image portion to be replaced by the source image portion 602, such as an area 612 approximately shown in FIG. 6B…", "…Graph-cut optimization finds a suitable seam passing through unconstrained pixels by minimizing the total transition cost from source to target pixels…" See also Kwatra, [0043]).

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwatra, Vivek (US-20140153832-A1, hereinafter simply referred to as Kwatra) in view of Tang, Feng (US-20130094780-A1, hereinafter simply referred to as Tang).

Regarding dependent claim 14, Kwatra does not expressly teach:
wherein the at least one processor is further configured to cause the system to generate enhanced image by replacing the reference region with pixels form the target region using Gaussian blending.
Nevertheless, Tang teaches the concept of wherein the at least one processor is further configured to cause the system to generate enhanced image by replacing the reference region with pixels form the target region using Gaussian blending (e.g., by using a Gaussian mixture model to model the pixel values in Tang) (See at least Tang, ¶ [0036, 0042, 0043], FIG. 2; Equation 1; "…The "pixel process" is a time series of pixel values, e.g. scalars for gray values or vectors for color images. A Gaussian mixture model can be used to model the pixel values…", "…The alpha matte is determined from the matting components based on a specification of the particular ones of the matting components that are part of the foreground…", "…[0, 1] is an alpha matte that quantifies the mixture. In a typical initialization map, .alpha. is either 0 or 1 rather than taking intermediate values…" See also Tang, [0050]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of wherein the at least one processor is further configured to cause the system to generate enhanced image by replacing the reference region with pixels form the target region using Gaussian blending as disclosed in the device of Tang to modify the known and similar device of Kwatra for the desirable and advantageous purpose of providing a system that can automatically cut out a person or object and replace them with different content, such as but not limited to, a different version of the same person or the same object, a different person, a different object, or a virtual character, as discussed in Tang (See ¶ [0033]); thereby, helping to improve the overall system robustness by providing a system that can automatically cut out a person or object and replace them with different content, such as but not limited to, a different version of the same person or the same object, a different person, a different object, or a virtual character.

Regarding dependent claim 15, Kwatra modified by Tang above teaches:
wherein using Gaussian blending comprises applying alpha blending on the target region and the reference region (See at least Tang, ¶ [0036, 0042, 0043], FIG. 2; Equations 1 – 3; "…The "pixel process" is a time series of pixel values, e.g. scalars for gray values or vectors for color images. A Gaussian mixture model can be used to model the pixel values…", "…The alpha matte is determined from the matting components based on a specification of the particular ones of the matting components that are part of the foreground…", "…[0, 1] is an alpha matte that quantifies the mixture. In a typical initialization map, .alpha. is either 0 or 1 rather than taking intermediate values…" See also Tang, [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666